Title: To Benjamin Franklin from Henry Coder: Memorandum, [before March 1780]: résumé
From: Coder, Henry
To: Franklin, Benjamin


<[before March, 1780], in French: I feel sorrier every day that my suggestions of two years ago were not accepted. Had we been allowed to attack under the American flag the English sailing in the Mediterranean, as I proposed, we would have destroyed their commerce. If Sartine had given me the twelve hundred deserters for which I had asked, I would have created an auxiliary corps allegedly financed by Congress—in truth by me—and together with Captain Jones we would have landed near Exeter, raised immense contributions, and burned some important port. We could have captured 300 or 400 rich people who come to bathe at Britinston [Brighton] and used their horses to seize the principal residents of Sussex in order to bring them to Passy as hostages. We could have forced the King of England to recognize American independence and also captured Jersey and Guernsey, but instead Sartine gave the men to the Prince of Nassau, with humiliating and expensive results. Lafayette’s proposed expeditions to the very places I had suggested also came to naught.
About a month ago I sent Sartine a note to suggest that our Channel fleet be placed under the joint command of d’Orvilliers and du Chaffault. If instead of risking the fleet in the Channel this late in the season they put it in a position to intercept British commerce and menace Ireland, they can draw the British into battle. We could then use a squadron of four ships of the line, four frigates, and two fire ships under the command of Captains Jones and Cornix to escort a landing party of 4,000 men to Sussex. After luring the British there, they could reembark in forty-eight hours and capture Plymouth. Meanwhile other forces could capture Jersey and Guernsey and then attack Portsmouth. This would compel the English to sign whatever peace we want. If the neutral powers object we could pretend that the ships were yours; no one could blame you for making reprisals. Sartine merely sent his thanks via his secretary, M. de La Croix, and that is that.>
